DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected as indefinite for containing the limitation of “completely self-contained and self-powered” with the limitation of “a building power line”.  Examiner is not sure how a system is self-contained and is connected to the building power system.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-15 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulloch et. al. (US 6,297,900) view of Kang et. al. (US 2011/0108116).

Regarding claim 11 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) comprising:
an outer pane on a sun-ward (102) side of the window unit (col. 7, lines 7-13);
an inner pane on an opposite side (106) of the outer pane from the sun-ward side of the window unit (col. 7, lines 7-13);
where the outer pane is coated on an inside surface of the two-pane insulated glass window unit (IGU) with a photovoltaic module (108) including one or more cells (col.5, lines 34-39) connected in series and/or parallel (col. 7, lines 14-16), 
and where the inner pane is coated on an inside surface of the two-pane insulated glass window unit (IGU) with a single-polarity electrochromic (110) element (col. 7, lines 14-16; col. 8, lines 6-20),

a power source (col. 6, lines 42-49); 
and a polarity inverter between the power source and the single-polarity electrochromic element (col.8, lines 43-60).
Tulloch does not teach where the photovoltaic module is made from an organic material.
Kang teaches where the photovoltaic module is made from an organic material (para. 0034).
It would have been obvious to one having ordinary skill in the art to modify the photovoltaic modal as taught by Tulloch with the organic structure as taught by Kang for the benefit of increased solar efficiency.

Regarding claim 12 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising manual controls, where the power source is a battery such that the two-pane insulated glass window unit (IGU) is configured to be completely self-contained and self-powered (col. 6, lines 42-49).

Regarding claim 13 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the outer pane and the inner pane are electrically connected and include the manual controls and the battery in parallel such that the single-polarity 
Regarding claim 14 Tulloch as modified by Kang teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the organic photovoltaic module charges the battery (col.6, lines 41-50).

Regarding claim 15 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the polarity inverter is configured to enable the battery to be used to speed a bleaching process of the single-polarity electrochromic element (col. 9, line 63 – col. 10 line 19; (speed of bleaching is dependent on the current available and end transparence of the system.  The utilization of solar or battery or both for the delta transparence will be determined by the solar conditions at the time)

Regarding claim 23 Tulloch teaches (fig. 1) a flexible plastic film comprising:
a transparent substrate (102; col. 7, lines 7-13);
an electrochromic component (304; col. 10, lines 49-65);
a semitransparent organic photovoltaic component coated (302) monolithically on top of the electrochromic component ( col. 10, lines 49-65);
a common transparent conducting electrode layered (316) between the electrochromic component and the semitransparent photovoltaic component (col. 10 line 66 – col. 11 line 10), 

a photovoltaic cathode of the semitransparent photovoltaic component being electrically connected with an electrochromic anode of the electrochromic component (col. 10 line 66 – col. 11 line 10);
a power source (col. 6, lines 42-49); 
and a polarity inverter between the power source and the electrochromic component (col.8, lines 43-60).
Tulloch does not teach where the photovoltaic module is made from an organic material and the substrate is flexable.
Kang teaches where the photovoltaic module is made from an organic material and that the substrate is flexable (para. 0034; 0041).
It would have been obvious to one having ordinary skill in the art to modify the photovoltaic modal as taught by Tulloch with the organic structure as taught by Kang for the benefit of increased solar efficiency

Regarding claim 24 Tulloch as modified by Kang teaches (fig. 1) a flexible plastic film where the power source includes a battery (col. 6, lines 42-49),
the flexible plastic film further comprising one or more switching elements (col.8, lines 43-60),
where the electrochromic component is configured to be driven to a dark state by the battery in an absence of a photovoltage (col. 6, lines 42-49).

Regarding claim 25 Tulloch as modified by Kang teaches (fig. 1) a flexible plastic film where the power source includes a battery (col. 6, lines 42-49),
the flexible plastic film further comprising one or more switching elements (col.8, lines 43-60),
where the semitransparent organic photovoltaic component charges the battery (col. 6, lines 42-49).

Claims 16 - 22 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulloch et. al. (US 6,297,900) view of Kang et. al. (US 2011/0108116) in further view of Han et. al. (US 2013/0100675)

Regarding claim 16 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) except where the power source further includes a building power line.
Han teaches where the power source further includes a building power line (para. 30 and 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by Tulloch with the integrating powering system as taught by Han for the benefit of emergency power back up in the event of low battery and PV power.

Regarding claim 17 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising automatic controls,

and where the outer pane and the inner pane are electrically connected and include the automatic controls (col. 9, line 63 – col. 10 line 19), 
and the two-pane insulated glass window unit (IGU) can be configured to be completely self-contained and self-powered (col.6, lines 41-50).
Tulloch does not teach a building power line in parallel utilized in an absence of a photovoltage.
Han teaches a building power line in parallel utilized in an absence of a photovoltage (para. 30 and 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by Tulloch with the integrating powering system as taught by Han for the benefit of emergency power back up in the event of low battery and PV power.
Tulloch as modified by Han teaches that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using building power (col. 6, lines 42-49).

Regarding claim 18 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) except where the power source includes a building power line.
Han teaches where the power source further includes a building power line (para. 30 and 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by 

Regarding claim 19 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) except where the polarity inverter is configured to enable the organic photovoltaic module to supply power to the building power line in order to provide power to one of a building, a local microgrid, and a power grid.
Han teaches where the polarity inverter is configured to enable the organic photovoltaic module to supply power to the building power line in order to provide power to one of a building, a local microgrid, and a power grid (para. 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the power system as taught by Tulloch to include the photovoltaic output to the power grid for the benefit of reducing power utilization of the building from the power grid.

Regarding claim 20 Tulloch as modified by Han teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the polarity inverter is configured to enable power from the building power line to be used to speed a bleaching process of the single-polarity electrochromic element (col. 9, line 63 – col. 10 line 19; (speed of bleaching is dependent on the current available and end transparence of the system.  The utilization of solar or battery or both for the delta transparence will be determined by the solar conditions at the time).


where the outer pane and the inner pane are electrically connected and include the manual controls and the building power line in parallel such that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using building power (col. 6, lines 42-49).

Regarding claim 22 Tulloch as modified by Han teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising automatic controls,
where the outer pane and the inner pane are electrically connected and include the automatic controls and the building power line in parallel such that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using building power (col. 6, lines 42-49).


Regarding claim 27 Tulloch as modified by Kang teaches (fig. 1) a flexible plastic film except where the power source includes a power line configured to be connect to a building power line (col.8, lines 43-60).
the flexible plastic film further comprising one or more switching elements, wherein the electrochromic component is configured to be driven to a dark state by power supplied by the power line in an absence of a photovoltage.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by Tulloch with the integrating powering system as taught by Han for the benefit of emergency power back up in the event of low battery and PV power.

Regarding claim 28 Tulloch as modified by Kang teaches (fig. 1) a flexible plastic film where one or more switching elements (col.8, lines 43-60)
Tulloch does not teach where power source includes a power line configured to be connect to a building power line and where the polarity inverter is configured to enable the semitransparent organic photovoltaic component to supply power to the building power line in order to provide power to one of a building, a local microgrid, and a power grid.
Han teaches where power source includes a power line configured to be connect to a building power line and where the polarity inverter is configured to enable the semitransparent organic photovoltaic component to supply power to the building power line in order to provide power to one of a building, a local microgrid, and a power grid (para. 30 and 54).
.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 26 is objected to for containg the further limitations of an ion conductor layer and a bulk heterojunction (BHJ) on the first contact layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872